Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00263-CV

                                 Gwyndolyn MCCLELLAN,
                                        Appellant

                                              v.

                                        Dustin KOHN,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2021CV02503
                       Honorable David J. Rodriguez, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED.

       We order that no costs be assessed against appellant Gwyndolyn McClellan because she is
indigent.

       SIGNED August 3, 2022.


                                               _________________________________
                                               Rebeca C. Martinez, Chief Justice